Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:




This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is: Sensing elements in claims 1, 4, and 8, and defrost elements claims 7-10, 16, 17, 18 and 20.
 
In Re claim 1:
Line (l.7), the recitation “sensing elements” is interpreted as differential pressure sensors (350) (paragraph (¶) 51) with a port 351 on the intake side of the coils (330) and a port (352) on the outlet side of the coils (330) that sense pressures of the air at the intake (312) and the outlet (313) according to specification (¶ 50; figure 3). 
 l.9, the recitation “sensing elements” is interpreted as differential pressure sensor (350) with ports (351 and 352) (¶ 51; figure 3). The controller (360) control the blower (320) and the defrost element (340) in accordance with the readings of the differential pressure sensors (350) according to specification ¶ 50.
Lines 6 and 9, the recitation “defrost element” is interpreted as the heating element (340) (¶ 53) a defrost element (heating element 340) to execute a defrost action with respect to the coils; a controller (360) is configured to control at least one of the blowers and the defrost element (heating element 340) in accordance with readings of the sensing elements (differential pressure sensor 350)  according to specification (¶ 6). 

In Re claim 4:
l.3, the recitation “sensing elements” is interpreted as differential pressure sensor (350) with ports (351 and 352) (¶ 51; figure 3).  The controller (360) monitors the readings of the differential pressure sensor (350) with ports (351 and 352) during the Transport Refrigeration Unit (TRU-301) cooling cycles and stops the TRU-301 cycles in event the readings of the differential pressure sensor (350) with ports (351 and 352) (¶ 51) suddenly change according to specification (¶ 9).
In Re claim 7:
I.1, the recitation “defrost element” is interpreted as heating elements (340) (¶ 53) the TRU (301) cooling cycles ceases, wherein the controller (360) operates the defrost element (heating element) (340) once the TRU (301) cooling cycles are ceased according to specification (¶ 21-22). 
In Re claim 8:
Lines 2, 4, 6, and 9, the recitation “sensing elements” is interpreted as differential pressure sensor (350) with ports (351 and 352) (¶ 51; figure 3). The controller (360) monitors the readings of the differential pressure sensor (350) with ports (351 and 352) (¶ 51) following completion of each TRU-301 cycle and operates the defrost element (340 - the heating element) in accordance with the readings of the differential pressure sensor (350) with ports (351 and 352) (¶ 51 and 53), indicating changed pressures in the flow path, the controller operates the defrost element (340/341 - the heating element) to execute a partial defrost mode in accordance with the readings of the differential pressure sensor (350) with ports (351 and 352) (¶ 51) indicating slightly changed pressures in the 

flow path and the controller operate the defrost element (heating element) (340/341) to execute a full defrost mode in accordance with the readings of the differential pressure sensor (350) with ports (351 and 352) (¶ 51) indicating substantially changed pressures in the flow path according to specification (¶13).
 In Re claim 9:
I.1, the recitation “defrost element” is interpreted as the heating element (340). The TRU (301) comprises local defrost elements (heating elements-341) disposed proximate to portions of the coils, and the partial defrost mode comprises activations of some of the local defrost elements (heating elements- 341) according to specification (¶14, 53).
In Re claim 10:
Lines 2 and 9, the recitation “defrost element” is interpreted as heating element (340) according to specification (¶ 53).
In Re Claim 16: 
I.1, the recitation “defrost element” is interpreted as heating element (340) according to specification (¶ 53).
In Re claim 17:
Lines 6, 7, and 10, the recitation “defrost element” is interpreted as heating element (340/341) according to specification (¶ 53).
In Re claim 18:
I.2, the recitation “defrost element” is interpreted as heating element (340) according to specification (¶ 53).


In Re claim 20:
I.9, the recitation “defrost element” is interpreted as heating element (340) according to specification (¶ 53). Once the TRU (301) cooling cycles ceases, a controller (360) send a signal to the heating element/coil (340) to generate heat to prevent ice formation, according to specification ¶ 21-22. 

Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “defrost element to execute a defrost action” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “defrost element” is described in paragraphs 53 and 54, as operating to defrost the coils by using resistive heating and/or by blowing relatively high-temperature gases toward and over the coils. However, these paragraphs, in conjunction with figure 4, fails to adequately describe the structures of the “defrost element” accomplishing the function to “execute a defrost action”.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 8, 17 and 18 recites:
the limitation “slightly changed” in ¶ 13 and 23 are not clear. What is considered “slightly changed”, one or two psi or some other pressure amount? The claims do not provide definition and the specification does not provide any further guidance to the meaning, which is indefinite.  The limitation is interpreted as a change in the pressure ¶22. 
Claims 8, 17 and 18 recites the limitation “substantially changed” in ¶ 13 and 23 are not clear. What is considered “substantially changed”, value or amount in the pressure amount? The claims do not provide definition and the specification does not provide any further guidance to the meaning, which is indefinite.  The limitation is interpreted as a change in the pressure ¶22-23. 
Claims 2-7, 9-16, and 19-20 are rejected under 35 U.S.C. 112(b), at least, due to
dependency on rejected claims 1, 10, and 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 7, 10, 12, 13, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Michael Swab (WO 2017007882) hereinafter referred to as SWAB.



In regard to claim 1, SWAB discloses an apparatus (Figure 1 and  2) a transport refrigeration unit (TRU) (26) (¶ 29), comprising: a housing (tractor trailer system-20) defining a flow path from an intake (inlet-60) to an outlet (64) (¶ 31); a blower (evaporator fan 52) to drive air along the flow path from the intake (inlet-60) to the outlet (64) (¶ 31) and; coils (evaporator coils-50) disposed in the flow path between the intake (60) and the outlet (64) and over which the air driven by the blower (evaporator fan 52) flows (¶ 30-31); a defrost element (defrost system (heating element) (76) to execute a defrost action with respect to the coils (evaporator coils-50); defrost heat exchanger (78) (figure 3; ¶ 33); sensing elements (differential pressure transducer 92) at the intake (60) and the outlet (64) to sense pressures of the air at the intake (60) and the outlet (64) ( Figure 3; ¶ 35); and a controller (88) configured to control at least one of the blower (evaporator fan 52) and the defrost element (76) in accordance with readings of the sensing elements (differential pressure transducer 92) (Figure 3 and 4; ¶ 35-36, and 38).
In regard to claim 3, SWAB discloses the TRU (26) according to claim 1, wherein the controller (88) is further configured to control the blower (evaporator fan 52; figure 3) and the coils (evaporator coils-50) to execute TRU (26) cooling cycles for cooling the air driven by the blower (evaporator fan 52) (¶ 13). 

 In regard to claim 4, SWAB discloses the TRU (26) according to claim 3, wherein the controller (88) monitors the readings of the sensing elements (during the TRU (26) cooling cycles and ceases the TRU (26) cycles in an event the readings of the sensing elements suddenly change (Figure 3-4; ¶ 35-36).


In regard to claim 5, SWAB discloses the TRU (26) according to claim 4, a controller (88) that operates the blower (evaporator fan 52) (Figure 3-4; ¶ 34-36), wherein, SWAB teaches the structural limitation of the as the presently invention.  SWAB does not disclose that the controller (88) accomplishes operates the blower (evaporator fan 52) in reverse once the TRU (26) cooling cycles are ceased this.  MPEP 2114 (II) provides that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e.  an evaporator fan 52 in reverse), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by the inventor in view of SWAB in ¶ 34-36 as discussed above).

In regard to claim 7, SWAB discloses the TRU (26) according to claim 4, wherein the controller (88) operates the defrost element once the TRU cooling cycles are ceased (Figure 3 ¶ 34-35). 
 In regard to claim 10, SWAB discloses the TRU (26) a method of operating a transport refrigeration unit (TRU) (26) (¶17-23) comprising coils (evaporator coils-50), a blower (evaporator fan 52) to drive air (¶ 31) over the coils (evaporator coils-50) and a defrost element (defrost system (heating element) 76) to defrost the coils (evaporator coils-50) (¶ 19), defrost heat exchanger (78) (figure 3;¶ 33); the method comprising: establishing baseline pressure information for the for the TRU (26) with known blockage conditions (¶ 35 - 37); gathering current pressure information for the TRU (26) during operational conditions (¶12-13, 35); comparing the current pressure information with the baseline pressure information (¶ 20 and 35); and controlling operations of at least one of the blower (evaporator fan 52)  and the defrost element (defrost system (heating element) 76) in accordance with results of the comparing (Figure 4; ¶36).

In regard to claim 12, SWAB discloses the method according to claim 10, wherein the blower (evaporator fan 52) and the coils (evaporator coils-50) are controlled to execute TRU (26) cooling cycles (figures 1-2; ¶31) for cooling the air driven by the blower (evaporator fan 52).  

In regard to claim 13, SWAB discloses the method according to claim 12, further comprising ceasing execution of the TRU (26) cooling cycles in an event the current pressure information suddenly changes (Figure 3-4 ¶0034-36).  

 In regard to claim 16, SWAB discloses the method according to claim 13, (Figure 3-4 ¶ 34-36) further comprising operating the defrost element once the execution of the TRU (26) cooling cycles ceases (¶13). 

In regard to claim 17, SWAB discloses the method according to claim 12, wherein: the comparing comprises comparing the current pressure information with the baseline pressure information (¶ 12-13, 20 and 35) following each execution of each TRU (26)  cycle being completed (¶ 13, 36), the controlling comprises controlling operations of at least one of the blower (evaporator fan 52) and the defrost element (defrost system (heating element) 76) in accordance with results of the comparing (¶ 20) following each execution of each TRU (26) cycle being completed (¶ 35-36).  
Furthermore, the recitation of “the controlling of the operation of the defrost element comprises executing a partial defrost mode in accordance with the results of the comparing following each execution of each TRU cycle being completed indicating slightly changed pressures, and the controlling of the operations of the defrost element comprises executing a full defrost mode in accordance with the results of the comparing following each execution of each TRU cycle being completed indicating substantially changed pressure” is contingent. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP 2111.04 – II. In this case, the steps of operating the defrost elements in a partial defrost mode or full defrost mode, are contingent upon the pressure being indicated as changed (as interpreted under 35 U.S.C. 112(b)). However, the method does not recite positively that the pressure has changed, such that the claim encompasses when the pressure has changed and when the pressure has not changed. Due to this, the operation within these defrosts modes are not required by the claims, and the claim is being interpreted under the circumstance when the pressure is not changed. As such, SWAB discloses the claimed method, as required under broadest reasonable interpretation, of claim 17. 

In regard to claim 18, SWAB discloses a method (Figure 1) of operating a transport refrigeration unit TRU (26) (¶ 17-23 & 29) comprising coils (an evaporator coils-50), a blower (evaporator fan 52) to drive air over the coils (evaporator coils-50) and a defrost element (defrost system (heating element) (76) to defrost the coils (evaporator coils-50) (¶ 19), the method comprising: establishing baseline pressure information for the TRU (26) with known blockage conditions; controlling the blower (evaporator fan 52) and the coils to execute TRU (26) cooling cycles for cooling the air driven by the blower (evaporator fan 52); gathering current pressure information for the TRU (26) during the TRU cooling cycles and following execution of each TRU (26) cycle being completed; comparing the current pressure information with the baseline pressure information following each execution of each TRU (26) cycle being completed. 
Additionally, the recitation of “the controlling of the operations of the defrost element comprises executing a partial defrost mode in accordance with the results of the comparing following each execution of each TRU cycle being completed indicating slightly (change in pressure) or substantially changed pressures (change in pressure), respectively. The controlling of the operations of the defrost element comprises executing a full defrost mode in accordance with the results of the comparing following each execution of each TRU cycle being completed indicating substantially changed pressures” is contingent.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP 2111.04 – II. In this case, the steps of operating the defrost elements in a partial defrost mode or full defrost mode, are contingent upon the pressure being indicated as changed (as interpreted under 35 U.S.C. 112(b)).   This claim is contingent in nature. Comparison is completed and control of the blower or defrost elements occurs based on the comparison. However, the comparison step does not clearly state that there is a differentiation between the pressure sensed and the baseline pressure this is compared to. As such, the defrost mode, either partially or fully, is not required as the claims encompass when this has not been satisfied. In addition, it will be noted, according to MPEP§ 2111.04 – II for guidance with contingent claim limitations. “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent is not met”. As such, SWAB discloses the claimed method, as required under broadest reasonable interpretation, of claim 18.

In regard to claim 19,  SWAB discloses the TRU (26) the method according to claim 18, wherein: SWAB provides the gathering of pre-trip current pressure information (¶ 20 and 35), the comparing comprises comparing the pre-trip pressure information with the baseline pressure information (prestored data related to calibrated values associated with different amounts of blockage conditions (¶ 35)). 

Furthermore, the recitation of “the method further comprises issuing an error signal in an event the pre-trip current pressure information deviates from the baseline pressure information by a predefined degree” is contingent. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP 2111.04 – II.   In this case, the steps of operating the error is signaled when there is a change, such that if no change occurs as interpreted by claim 18 based on the required limitations, then that is also contingent upon the pressure being indicated as changed (as interpreted under 35 U.S.C. 112(b)). However, the method does not recite positively that the pressure has changed, such that the claim encompasses when the pressure has changed and when the pressure has not changed.  Due to this, the error is signaled when there is a change, such that if no change occurs, as interpreted by the required limitations, issuing an error signal in an event the pre-trip current pressure information deviates from the baseline pressure information by a predefined degree are not required by the claims, and the claim is being interpreted under the circumstance that the error signal have not occurred.  As such, SWAB discloses the claimed method, as required under broadest reasonable interpretation, of claim 19. 
  

In regard to claim 20, the method according to claim 18, further comprising: ceasing execution of the TRU cooling cycles in an event the current pressure information suddenly changes; and at least of: operating the blower in reverse once the execution of the TRU cooling cycles ceases; directing hot discharge gas toward the coils once the execution of the TRU cycles ceases; and operating the defrost element once the execution of the TRU cooling cycles ceases. 
 Furthermore, the recitations of “operating the blower in reverse once the execution of the TRU cooling cycles ceases; directing hot discharge gas toward the coils once the execution of the TRU cycles ceases; and operating the defrost element once the execution of the TRU cooling cycles ceases” is contingent.  The interpretation according to claim 18 that there is 
no change occurring in the pressure.  Also, the limitations are dependent upon there being a sudden pressure change, which is also contingent (See MPEP 2111.04 – II).  In this case, the steps of operating the blower in reverse once the execution of the TRU cooling cycles ceases; directing hot discharge gas toward the coils once the execution of the TRU cycles ceases; and operating the defrost element once the execution of the TRU cooling cycles ceases are contingent upon the pressure being indicated as changed that do not occur (as interpreted under 35 U.S.C. 112(b)).  However, the method does not recite positively that the pressure has changed, such that the claim encompasses when the pressure has changed and when the pressure has not changed.  Due to this, the operation within operating the blower in reverse once the execution of the TRU cooling cycles ceases; directing hot discharge gas toward the coils once the execution of the TRU cycles ceases; and operating the defrost element once the execution of the TRU cooling cycles ceases are not required by the claims, and the entirely claim 20 is being interpreted under the circumstance no change in pressure is to occur.     

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.






Claims 2, 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Michael SWAB (WO 2017007882) hereinafter referred to as SWAB, in view of Lucy Yi LIU (US 20150204589 A1) hereinafter referred to as LIU.

In regard to claim 2, SWAB discloses the TRU (26) according to claim 1. wherein: the controller (88) comprises a memory unit in which baseline and pre-trip pressure information is stored (¶ 35), the baseline pressure information (define minimum or starting point used for comparisons ¶ 18-20 ) comprises factory set baseline pressure readings of airflows (58/62) along the flow path, the pre-trip pressure information comprises pressure readings of airflows (58/62) along the flow path taken prior to a transport event, however, SWAB does not disclose the feature of the controller configured to issue an error signal in an event the pre-trip pressure information deviates from the baseline pressure information by a predefined degree. LIU, provides a warning which is an error signal based on the pressure change. In view of this, the
  prior art discloses the controller "issuing an error signal" by generating a warning when the comparison between the pressure deviates or changes (figure 3; ¶ 35).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify SWAB, in view of the teachings of LIU (figure 3 ¶ 35-39), by configured the controller (88) to issue an error/warning signal in an event the pressure changed during operation of the TRU (26). The reason for this modification to the controller (88), this will help detect future warning indicating that evaporator heat exchanger coil (78) is becoming frosted, which cause a change in the refrigerant pressure condition (in view of LIU ¶ 35). 


In regard to claim 6, SWAB discloses the TRU (26) according to claim 4, wherein SWAB does not teach a controller directs hot discharge gas toward the coils once the TRU (26) cooling cycles are ceased.  However, LIU teaches (figure 3; ¶40) an evaporator coil getting frosted, and the controller (100) continues to monitor the air temperature differential across the evaporator and the suction pressure and at block (160) compares the current air temperature across the evaporator to a preset air temperature differential limit and will compare the current suction pressure to a preset lower limit for suction pressure.  The particular form of defrost used is electric defrost or hot gas defrost.  SWAB disclosed an electric defrost system (76) (figure 2; ¶ 33-34). SWAB and LIU are both considered to be analogous to claimed invention because they are in the same field of refrigeration of defrosting the coils. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify SWAB, in view of the teachings of LIU (figure 3 ¶ 40), by incorporate the teaching of LIU by providing an alternatively form of defrost system (such as a hot gas defrost vs. an electric defrost) toward the evaporator coils once the TRU cooling cycles are ceased in order to advantageously provide benefits specific to the structural and functional details herein are not to be interpreted as limiting, but merely as basis for teaching one skilled in the art to employ the present invention would have yielded nothing more than predictable results with a reasonable expectation of success. Those skilled in the art will also recognize the equivalents that may be substituted for elements described with reference to the exemplary embodiments disclosed herein without departing from the scope of the present invention.  See MPEP 2143 -II(B)  



In regard to claim 11, SWAB discloses the TRU (26) the method according to claim 10, wherein: SWAB provides prestored data related to calibrated values associated with different amounts of blockage conditions (¶ 35); the gathering current pressure during operation (¶ 12-13, 35) comprises pre-trip gathering of pre-trip current pressure information (¶ 20 and 35), the comparing comprises comparing the pre-trip pressure information with the baseline pressure information (define minimum or starting point used for comparisons ¶ 18-20). SWAB does not disclose the method further comprises issuing an error signal in an event the pre-trip current pressure information deviates from the baseline pressure information by a predefined degree (the feature of the controller configured to issue an error signal in an event the pre-trip pressure information deviates from the baseline pressure information).  LIU provides a warning which is an error signal based on the pressure change. In view of this,  the prior art discloses the controller "issuing an error signal" by generating a warning when the comparison between the pressure deviates or changes (figure 3; ¶ 35).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify SWAB, in view of the teachings of LIU (figure 3 ¶ 35-39), by configured the controller (88) to issue an error/warning signal in an event the pressure changed during operation of the TRU (26). The reason for this modification to the controller (88), this will help detect future warning indicating that evaporator heat exchanger coil (78) is becoming frosted, which cause a change in the refrigerant pressure condition (in view of LIU ¶ 35). 





In regard to claim 15, the method according to claim 13, SWAB does not teach a controller directs hot discharge gas toward the coils once the TRU (26) cooling cycles are ceased.  However, LIU teaches (figure 3; ¶40) an evaporator coil getting frosted, and the controller (100) continues to monitor the air temperature differential across the evaporator and the suction pressure and at block (160) compares the current air temperature across the evaporator to a preset air temperature differential limit and will compare the current suction pressure to a preset lower limit for suction pressure.  The particular form of defrost used is electric defrost or hot gas defrost.  SWAB disclosed an electric defrost system (76) (figure 2; ¶ 33-34). SWAB and LIU are both considered to be analogous to claimed invention because they are in the same field of refrigeration of defrosting the coils.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify SWAB, in view of the teachings of LIU (figure 3 ¶ 40), by incorporate the teaching of LIU by providing an alternatively form of defrost system (such as a hot gas defrost vs. an electric defrost) toward the evaporator coils once the TRU cooling cycles are ceased in order to advantageously provide benefits specific to the structural and functional details herein are not to be interpreted as limiting, but merely as basis for teaching one skilled in the art to employ the present invention (would have yielded nothing more than predictable results with a reasonable expectation of success).  Those skilled in the art will also recognize the equivalents that may be substituted for elements described with reference to the exemplary embodiments disclosed herein without departing from the scope of the present invention. See MPEP 2143-II(B).



Claims 8 and 9, are rejected under 35 U.S.C. 103 as being unpatentable over Michael SWAB (WO 2017007882) hereinafter referred to as SWAB, in view of Jie-Fu YAN et al. (CN 206478913 U) hereinafter referred to as YAN and Kim Yong CHUL et al. (DE 102010060881 A1) hereinafter referred to as CHUL.

In regard to claim 8, SWAB discloses the TRU (26) according to claim 3, wherein: the controller monitors (88) the readings of the sensing elements (differential pressure transducer 92) following completion of13WO 2020/263560PCT/US2020/036811 each TRU (26) cycle (¶13) and operates the defrost element (defrost system (heating element)) (76) in accordance with the readings of the sensing elements (differential pressure transducer 92) indicating changed pressures in the flow path (¶35), SWAB does not disclose the controller (88) operates the defrost element (76) to execute a partial defrost mode in accordance with the readings of the sensing elements (differential pressure transducer 92) indicating changed pressures in the flow path, and the controller (88) operates the defrost element (76) to execute a full defrost mode in accordance with the readings of the sensing elements ((differential pressure transducer 92) indicating changed pressures in the flow path. However, YAN teaches a defrost method an energy truck refrigeration unit defrosting system, that includes a frost detection module and a defrost control module and defrost module, and the defrost module includes a Positive Temperature Coefficient (PTC) controller (2), PTC heater, an evaporator fin (3), evaporator flat pipe (tubes) and the evaporator header (1). The PTC controller (2) and evaporator header pipe (1) are arranged in parallel, and in the vertical direction of the evaporator header pipe on the PTC controller (2) and the evaporator header pipe (1) are provided with N evaporator fins, the interval of the N evaporator fins are alternately provided with a PTC heater and evaporator flat pipe; frost detection module for detecting frost evaporator fins and evaporator of the flat pipe, and the frost condition transmitted to the defrost control module (sending command information) to the PTC controller (2) according to the frost condition under the condition of the frost on the evaporator fin and flat pipe evaporator and rapidly perform defrosting and the defrosting time (¶0019 and abstract).  Furthermore, the frost detection module is mainly composed of a pressure difference sensor, the pressure difference sensor for detecting the change of the static pressure difference of the evaporator fin and the evaporator tube; by detecting the evaporator fins and evaporator flat pipe and the static pressure difference change to judge whether frost is formed (¶0010).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify SWAB, in view of the teachings YAN (figure 1; ¶4), to modify the PTC heater to defrost an evaporator based on pressure, modify the frost detection module is mainly composed of a pressure difference sensor, the differential pressure sensor for detecting the static pressure evaporator fins and evaporator pipe and difference of change in accordance with the readings of the sensing elements (differential pressure transducer 92) indicating a pressure change in the flow path, the controller (88) operates the defrost element (76), and the pressure differential to control the PTC heater to defrost the evaporator.  The reason for this modification, it would be evident that SWAB could be provided improvement in the pressure differential to control the PTC heater to defrost the evaporator. Due to the adoption of the technical solution (¶11), the beneficial effects of this utility model are as follow: the utility model through the arrangement of the PTC heater, evaporator fins, evaporator flat tubes, and other structures in the defrosting module; and only it can monitor the frosting degree of the evaporator fins and evaporator flat tube of refrigerating unit, which can shorten the defrosting time, greatly improve the defrosting efficiency. Heating the environment affect the quality of refrigerated goods. This will be one area of improvement with respect to the defrosting capability of the refrigeration system (in view YAN ¶18).
Furthermore, neither SWAB or YAN teaches the controller operates the defrost element to execute a partial or full defrost mode accordance with the readings of the sensing elements indicating a changed in pressures in the flow path.    However, CHUL teaches this by providing that the PTC heater is modulated to provide individual activation of heaters or increasing and decreasing voltage supplied to the heaters. CHUL teaches modulating of the Pulse Width Modulation (PWM) control signals to control the respective outputs of a left heat source section and a right heat source section formed in the PTC heater to adjust at various voltages, in addition to individual control of various portions of the PTC heater, to product varying amounts of the heat.  CHUL provides the use of temperature sensors to detect operation of the heater; PTC heater on the set temperature inputs by the input unit, and a power supply unit that supplies power to the left heat source section and the right heat source section in accordance with the PWM control signals output from the control unit (¶12). The air conditioning system for a vehicle has a main body (100) in which an evaporator (14), a heating part and the like are installed, a blower and a blower housing installed inside the main body to guide air into the main body.  The main body (100), as in Figure 1 has a vent outlet flow path 2 formed on one side of an upper portion (partial – a part of amount) of the main body to perform air-conditioning, a defrost outlet flow path (4) formed on the other side of the upper portion (partial – a part of amount) of the main body (100) to remove frost occurring on a disk. CHUL demonstrates the heater is modulated to provide a partial or full operation mode thereof (¶3).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify SWAB further with the teaching of CHUL to provide modulation of the PTC heater to provide a partial or full heating mode. The reasons for this modification to provide the PWM control of the PTC heater that adjusts the heating output by adjusting the individual Temperatures of the PTC heater by individually controlling the heat source portions of the PTC heater, as a result of reducing the size and number of components related with the PTC heater, and provides a simplified manufacture with the reduction of weight, in view of CHUL. (¶29)    
  Henceforth SWAB, in view of YAN and it would be effectively taught that the PTC heater for defrost can be controlled by known methods, such as those taught by CHUL, to provide modulation of the PTC heater to provide a partial or full defrost mode. The reason for this modification to incorporate and execute a full or partial defrost mode in accordance with the readings of the sensing elements (differential pressure transducer 92) indicating a pressures changed in the flow path, and the controller (88) operates the defrost element (76). In doing this modification, it would be evident that SWAB could be provided improvement in the defrost system (76), evaporators of the refrigeration units, and continued reduction in ice buildup on the coil. This will be one area of achievement with respect to the defrosting capability of the refrigeration system.
In regard to claim 9, SWAB does not disclose the TRU according to claim 8, wherein: the defrost element comprises local defrost elements disposed proximate to portions of the coils (evaporator coils-50), and the partial defrost mode comprises activations of some of the local defrost elements.  As understood by SWAB, the system provides fluid to the defrost heat exchanger. It does not provide fluid to different local defrost elements, such that it can activate or deactivate some of the heat exchanger over the other. In this case, the structure of SWAB is not capable of providing this. YAN teaches a defrosting system of new energy truck refrigeration 
unit specifically comprises a frost detection module and the defrosting control module and defrosting module and the defrosting module comprises PTC controller 2, PTC heater, evaporator fin 3. evaporator flat tube evaporator header pipe 1, the PTC controller and evaporator header pipe are arranged in parallel, perpendicular to the evaporator header pipe 1 the direction the PTC controller 2 and evaporator header pipe 1 orderly provided with N evaporator fins 3. said N evaporator fins 3 alternately set the PTC heater and the evaporator tube. said frost detecting module is used for detecting the frosting of the evaporator fins 3 and flat pipe of evaporator, and the frosting situation of degree is divided into three grades: not slight frosting, frosting and serious frost; wherein the real-time static pressure difference less than system preset static pressure difference is judged to be not frosted, real-time static pressure difference greater than the system preset static pressure difference and less than or equal to 1.5 times the system preset static pressure difference, it is judged that slight frosting, real-time static pressure difference more than 1.5 set by the system static pressure difference, it is judged that seriously frosting; and transmitting the frosting condition to defrost control module. the defrosting control module used for sending command information to the PTC controller 2. The degree of defrost control module of defrosting the frosting condition: a. not under the frost condition, defrosting control module controlling defrosting module performs the defrosting working, b slightly under the frost condition, the user starts the function of defrosting, the defrosting control module controlling defrosting module performs the defrosting working, severe frosting condition, defrosting control module intelligent defrosting control module performs the defrosting working. the defrosting module connected PTC high-voltage power supply through high voltage relay, the PTC controller 2 control PTC heater for defrosting working  ¶ 18-19. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify SWAB, in view of the teachings YAN (figure 1; ¶4), to modify the PTC heater to defrost an evaporator based on pressure, modify the frost detection module is mainly composed of a pressure difference sensor, the differential pressure sensor for detecting the static pressure evaporator fins and evaporator pipe and difference of change in accordance with the readings of the sensing elements (differential pressure transducer 92) indicating a pressure change in the flow path, and the controller (88) operates the defrost element (76),  and the pressure differential to control the PTC heater to defrost the evaporator.  The reason for this modification, it would be evident that SWAB could be provided improvement in the pressure differential to control the PTC heater to defrost the evaporator. Due to the adoption of the technical solution (¶11), the beneficial effects of this utility model are as follow: the utility model through the arrangement of the PTC heater, evaporator fins, evaporator flat tubes, and other structures in the defrosting module; and only it can monitor the frosting degree of the evaporator fins and evaporator flat tube of refrigerating unit, which can shorten the defrosting time, greatly improve the defrosting efficiency. Heating the environment affect the quality of refrigerated goods. This will be one area of improvement with respect to the defrosting capability of the refrigeration system (in view YAN ¶18).

Furthermore, neither SWAB or YAN teaches the controller operates the defrost element to execute a partial or full defrost mode comprise activations of some of the local defrost elements.  CHUL teaches selectively controlling portions of a heater proximate to an evaporator (see figure 1). A vehicle heating system using a Positive Temperature Coefficient (PTC) heater; an input unit for inputting setting temperatures of a seat and a passenger seat, a control unit that outputs Pulse Width Modulation (PWM) control signals to control respective outputs of a left heat source section and a right heat source section formed in the PTC heater, based on the set temperatures entered via the input unit, and a power supply unit that respectively supplies power to the left-side heat source section and the right-side heat source section in accordance with the PWM control signals output from the control unit (¶ 3). Inside the main body (1) an evaporator (14), the air coming from an air inlet (12) flows in, cools, a hot water heater core 15 which heats the air, and a PTC heater (16) provided before heating by the hot water heater core (15) is used. Between the evaporator (14) and the hot water heater core (15) is an air mixing door (18) installed, which adjusts the temperature of the ventilation air (¶ 5). Further, in the air inlet opening (140) of the main body (100) an evaporator (200) and a PTC heater (300) installed, in which, the air passing through the air inlet 140 passed through is heated when passing through the PTC heater 300 happens, and then becomes one or more of the ventilations (110), the defrost outlet flow path (120) and the foot outlet flow path 130 output. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify SWAB further with the teaching of CHUL to provide modulation of the PTC heater to provide a partial or full heating mode to activation of some of the local defrost element. The reasons for this modification to provide the PWM control of the PTC heater that adjusts the heating output by adjusting the individual Temperatures of the PTC heater by individually controlling the heat source portions of the PTC heater, as a result of reducing the size and number of components related with the PTC heater, and provides a simplified manufacture with the reduction of weight, in view of CHUL. (¶29).
The modification would result in the defrost system the in accordance with the readings of the sensing elements indicating changed pressures in the flow path, the controller operates the defrost element and local to execute a partial defrost or full mode in accordance with the readings of the sensing elements.   



Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Michael SWAB (WO 2017007882) hereinafter referred to as SWAB, in view of Mizuma IKUO (JP2016118362A) hereinafter referred to as IKUO.
In regard to claim 14, SWAB discloses the method according to claim 13, further comprising operating the blower (execution of the TRU (26) cooling cycles ceases (Figure 3-4 ¶13, 34-36). SWAB teaches the structural limitation of the as the presently invention.  SWAB does not disclose that the controller (88) accomplishes operates the blower (evaporator fan 52) in reverse once the execution of the TRU (26) cooling cycles ceases. However, IKUO teaches (abstract, lines 3-9) a temperature-controlled storage device executes a cool-down mode for alternately switching over between (i) a normal rotation operation for blowing cold (cool) air from an air outlet (7) while causing a refrigerating machine (2) to operate at a maximum capacity until a detection temperature of an air-outlet-side temperature sensor (17) a falls down to 0°C, and (ii) a reverse rotation operation for blowing the cold air from an air inlet (8) while causing the refrigerating machine (2) to operate at the maximum capacity until a detection temperature of an air-inlet-side temperature sensor (18a) falls down to 0°C.  In the above embodiment, the example in which the present invention is applied to the transportable casing 1 or a stationary (non-transportable) casing.  Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made to modify SWAB, in view of the teaching of IKUO (figure 4B ¶ 5), by configure the controller (88 of SWAB) to operate the blowers (evaporator fan 52 of SWAB) in the forward rotation operation and the reverse rotation operation once the execution of the TRU (26) cooling cycles ceases.  The reason for this modification to the controller (switching control) is to cause a reverse rotation operation for blowing the cold air from an air inlet while causing the refrigerating machine to operate at the maximum capacity until a detection of temperature change (of an air-inlet-side temperature sensor falls down to 0°C), or pressure change. This will suppress uneven cooling, increase a duration of max cooling (so that pre-cooling time can be shortened), and improve the cooling performance (in view of IKUO (abstract line 7). 

Notice of Reference Cited
See PTO-892; Notice of References Cited.
The prior arts made of record and not relied upon are considered pertinent to
application’s disclosure.
Dermott C. Crombie et al. (WO-2014088821 A1) discloses in Figure 1 System for tracking and testing generator sets used in conjunction with temperature
controlled containers. “A generator set system for use with a refrigerated shipping container, the generator set system including a prime mover, a generator coupled to the prime mover, a generator set controller, and a generator set telematics unit. The generator set telematics unit determines a geographical location of the generator set, and the generator set controller performs pre-trip inspections on the generator set prior to the generator set leaving a pre-defined geographical area.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERSIE T. CUTHBERT whose telephone number is (571)272-6198. The examiner can normally be reached Monday-Friday 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERSIE T. CUTHBERT/Examiner, Art Unit 3763                                                                                                                                                                                                        

/JENNA M HOPKINS/Primary Examiner, Art Unit 3763